
	
		II
		110th CONGRESS
		1st Session
		S. 2044
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2007
			Mr. Obama (for himself,
			 Mr. Durbin, Mr.
			 Kennedy, and Mrs. Murray)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide procedures for the proper classification of
		  employees and independent contractors, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Independent Contractor Proper
			 Classification Act of 2007.
		2.Reformation of
			 safe harbor to close its use as a tax loophole
			(a)Allowance of
			 prospective reclassifications
				(1)In
			 generalSection 530(a) of the Revenue Act of 1978, as amended by
			 section 269(c)(1) of the Tax Equity and Fiscal Responsibility Act of 1982, is
			 amended by adding at the end the following new paragraph:
					
						(5)Allowance of
				reclassificationsParagraph (1) shall not apply with respect to
				the treatment by a taxpayer of any individual for employment tax purposes for
				any period beginning after a determination by the Secretary of the Treasury
				that the individual should be treated as an employee of the
				taxpayer.
						.
				(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 determinations made after the date of the enactment of this Act.
				(b)Elimination of
			 ban on IRS issuing regulations or revenue rulings on employee/independent
			 contractor status
				(1)In
			 generalSection 530 of the Revenue Act of 1978, as amended by
			 section 269(c)(2) of the Tax Equity and Fiscal Responsibility Act of 1982,
			 section 1706(a) of the Tax Reform Act of 1986, section 1122(a) of the Small
			 Business Job Protection Act of 1996, and section 864(a) of the Pension
			 Protection Act of 2006, is amended by striking subsection (b) and by
			 redesignating subsections (c), (d), (e), and (f) as subsections (b), (c), (d),
			 and (e), respectively.
				(2)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date of the enactment of this Act.
				(c)Elimination of
			 ability of employers To rely on industry practice as a basis for claiming safe
			 harbor
				(1)In
			 generalSection 530(a)(2) of the Revenue Act of 1978 is
			 amended—
					(A)by striking the
			 semicolon at the end of subparagraph (A) and inserting ;
			 or,
					(B)by striking the
			 semicolon at the end of subparagraph (B) and inserting a period, and
					(C)by striking
			 subparagraph (C).
					(2)Conforming
			 amendments
					(A)Section 530(d)(2)
			 of the Revenue Act of 1978, as redesignated by subsection (b)(1), is
			 amended—
						(i)by
			 striking the comma at the end of subparagraph (A) and inserting a
			 period,
						(ii)by
			 striking subparagraphs (B) and (C), and
						(iii)by striking
			 subsection (a)(2) in the matter preceding subparagraph (A) and
			 all that follows through a taxpayer and inserting
			 subsection (a)(2), a taxpayer.
						(B)Section
			 530(d)(4)(B) of such Act (as so redesignated) is amended by striking
			 subparagraph (A), (B), or (C) and inserting subparagraph
			 (A) or (B).
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 periods beginning after the date which is 60 days after the date of the
			 enactment of this Act.
				3.Review of
			 classification status
			(a)In
			 generalSection 530 of the Revenue Act of 1978, as amended by
			 section 2(b)(1), is amended by adding at the end the following new
			 subsections:
				
					(f)Petitions for
				review of status
						(1)In
				generalUnder procedures established by the Secretary of the
				Treasury not later than 90 days after the date of the enactment of this
				subsection, any individual who performs services for a taxpayer may petition
				(either personally or through a designated representative or attorney) for a
				determination of the individual's status for employment tax purposes.
						(2)Administrative
				proceduresThe procedures established under paragraph (1) shall
				provide for—
							(A)a determination
				of status not later than 90 days after the filing of the petition with respect
				to employment in any industry (such as the construction industry) in which
				employment is transient, casual, or seasonal,
							(B)an administrative
				appeal of any determination that an individual is not an employee of the
				taxpayer,
							(C)the award of
				expenses, including expert witness fees and reasonable attorneys’ fees for the
				individual against the taxpayer in any case in which the individual achieves
				reclassification, and
							(D)the assessment of
				such expenses against the taxpayer by the Secretary of the Treasury on behalf
				of such individual.
							(3)Prohibition
				against retaliation
							(A)In
				generalNo taxpayer may discharge an individual, refuse to
				contract with an individual, or otherwise discriminate against an individual
				with respect to compensation, terms, conditions, or privileges of the services
				provided by the individual because the individual (or any designated
				representative or attorney on behalf of such individual) filed a petition under
				paragraph (1).
							(B)Enforcement
				actionAn individual who alleges discharge or other
				discrimination by any taxpayer in violation of subparagraph (A) may seek relief
				under the procedures and remedies established under section 42121 of title 49,
				United States Code.
							(C)Rights retained
				by individualNothing in this paragraph shall be deemed to
				diminish the rights, privileges, or remedies of any individual under any
				Federal or State law, or under any collective bargaining agreement.
							(g)Results of
				misclassification determinationsIn any case in which the
				Secretary of the Treasury determines that a taxpayer has misclassified an
				individual as not an employee for employment tax purposes, the Secretary of the
				Treasury shall—
						(1)if necessary,
				perform an employment tax audit of such taxpayer,
						(2)inform the
				Department of Labor about such misclassification,
						(3)notify the
				individual of any eligibility for the refund of self-employment taxes under
				chapter 2 of the Internal Revenue Code of 1986, and
						(4)apply the
				provisions of section 3509 of the Internal Revenue Code of 1986 and direct the
				taxpayer to take affirmative action to abate the
				violation.
						.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			4.Coordination,
			 enforcement, and compliance
			(a)Annual
			 reportsThe Secretary of the Treasury and the Secretary of Labor
			 shall each issue annual reports on worker misclassification, including—
				(1)information on
			 the number and type of enforcement actions against, and audits of, employers
			 who have misclassified workers,
				(2)relief obtained
			 as a result of such actions against, and audits of, employers who have
			 misclassified workers,
				(3)an overall
			 estimate of the number of employers misclassifying workers, the number of
			 workers affected, and the industries involved,
				(4)the impact of
			 such misclassification on the Federal tax system, and
				(5)the aggregate
			 number of worker misclassification cases with respect to which each Secretary
			 has provided information to the other Secretary and the outcome of actions
			 taken, if any, by each Secretary in each worker misclassification case with
			 respect to which the Secretary has received such information.
				As part of
			 the annual report, the Secretary of the Treasury shall include information on
			 the outcomes of the petitions filed under section 530(f) of the Revenue Act of
			 1978 and the Secretary of Labor shall include information on the outcomes of
			 the complaints and actions described in subsection (b)(1)(A) and the
			 investigations required in subsection (b)(1)(B).(b)Enforcement
			 activities
				(1)Department of
			 Labor
					(A)Wage and hour
			 enforcementThe Secretary of Labor shall identify and track
			 complaints and enforcement actions involving misclassification of independent
			 contractors for the purposes of the laws enforced by the Wage and Hour Division
			 of the Department of Labor.
					(B)Investigations
			 of industries with worker misclassificationsThe Secretary of
			 Labor shall conduct investigations of industries in which worker
			 misclassification is present as determined by information (other than return
			 information (as defined in section 6103(b)(2)) received from the Secretary of
			 the Treasury and any other relevant information, including reports from other
			 Federal agencies and State workforce, labor, and revenue agencies.
					(2)Authorization
			 of appropriationsThere is authorized such sums as are necessary
			 for the Department of the Treasury and the Department of Labor to carry out the
			 purposes of the provisions of, and amendments made by, this Act.
				(3)Information
			 sharingThe Secretary of the Treasury and the Secretary of Labor
			 shall exchange information on worker misclassification cases and shall provide
			 such information with relevant State agencies. Upon receipt of such
			 information, the Secretary of the Treasury and the Secretary of Labor shall
			 determine whether further investigation is warranted in each case.
				5.Notice to
			 employees and independent contractors and maintenance of information regarding
			 independent contractors
			(a)Notice of right
			 To challenge classificationThe Secretary of Labor shall provide
			 for the placement of information on any poster required under the Fair Labor
			 Standards Act informing workers of their right to seek a status determination
			 from the Internal Revenue Service.
			(b)Employer
			 notices to independent contractorsEach employer shall notify any
			 individual who is hired by the employer as an independent contractor within the
			 scope of the employer's trade or business, at the time of hire, of the Federal
			 tax obligations of an independent contractor, the labor and employment law
			 protections that do not apply to independent contractors, and the right of such
			 independent contractor to seek a status determination from the Internal Revenue
			 Service. The Secretary of the Treasury and the Secretary of Labor shall develop
			 model materials for providing such notice.
			(c)Maintenance of
			 information regarding independent contractorsEach employer shall
			 maintain for 3 years a list of the independent contractors retained by the
			 employer, including name, address, Social Security number and Federal tax
			 identification number, and shall make the records available for inspection
			 during investigations.
			
